               Case NJ/2:19-cv-13446 Document 13 Filed 06/26/19 Page 1 of 5



                    BEFORE THE UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION

    In re: American Medical Collection Agency                                MDL No.: 2904 ____
    Data Breach Litigation
    ______________________________________/


    INTERESTED PARTY’S RESPONSE IN PARTIAL OPPOSITION TO MOTION FOR
             TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407

          Interested Party, Traci Julin,1 (hereinafter, “Interest Plaintiff”), files this response in partial

opposition to the Motion for Transfer for Coordinated or Consolidated Pretrial Proceedings (ECF

No. 1). The multiple defendants, and variety of information impacted depending on the defendant

at issue, counsel against centralization of all matters sought to be centralized here. Rather, the

better course is the creation of defendant specific MDLs—one for Quest, one for LabCorp., and

perhaps others should the need arise. Under that scenario, Interested Plaintiff seeks centralization

of the Quest related cases in the District of New Jersey—where Quest is based and where Interested

Plaintiff’s case is filed.

          I.      Background

          Interested Plaintiff initially filed this case against Defendants Quest Diagnostics Inc.,

Optum360, LLC (“Optum”) and American Medical Collection Agency, Inc. (“AMCA”),

following Quest’s June 3, 2019, public announcement that approximately two weeks earlier, on

May 14, 2019, its billing collections vendor, AMCA, advised Quest of unauthorized activity on

AMCA’s web payment page that compromised the personally identifying information (PII) and

personal health information (PHI) of approximately 11.9 million Quest patients. The release stated

further that a broad array of sensitive PII was exposed including “financial information (e.g., credit




1
    Julin v. Quest Diagnostics Inc., et al., Case No. 2:19-cv-13446 (D. N.J.).
           Case NJ/2:19-cv-13446 Document 13 Filed 06/26/19 Page 2 of 5



card numbers and bank account information), medical information and other personal information

(e.g., Social Security Numbers).”2

       The announcement resulted in multiple cases being filed against Quest, Optum, and

AMCA, and prompted the instant petition.

       However, the intrusion affected other AMCA clients as well. On June 4, 2019, Laboratory

Corporation of America Holdings (“LabCorp”) publicly announced that as many as 7.7 million of

its customers whose data was stored with AMCA were impacted. The fields of data impacted,

though, were different: According to LabCorp, the pilfered PII consisted of customers’ “first and

last name, date of birth, address, phone, date of service, provider, and balance information. [The][]

affected system also included credit card or bank account information that was provided by the

consumer to AMCA (for those who sought to pay their balance).”3

       Reports indicate that other potentially impacted AMCA clients include BioReference

Laboratories (Opko Health subsidiary, 422,600 patients), Carecentrix (500,000 patients), and

Sunrise Laboratories (undisclosed number of patients).4

       Notably, while the facts underlying the intrusion at AMCA will be important, they will not

be the sole focus of this case. Equally important will be the processes and protections Quest put in

place in choosing AMCA, in disclosing PII and PHI to AMCA—and why PHI was ever disclosed

to AMCA—and whether the breach implicated Quest’s own systems, amongst other Quest-



2
  June 3, 2019 Press Release, Quest Diagnostics Statement on the AMCA Data Security Incident,
available at http://newsroom.questdiagnostics.com/AMCADataSecurityIncident (last visited
June 5, 2019).
3
  LabCorp, Form 8-K, June 4, 2019 available at
https://www.sec.gov/Archives/edgar/data/920148/000119312519165091/d757830d8k.htm (last
visited June 23, 2019).
4
  Catalin Cimpanu, AMCA Data Breach Has Now Gone Over The 20 Million Mark, ZDNet.com
(June 14, 2019), available at https://www.zdnet.com/article/amca-data-breach-has-now-gone-
over-the-20-million-mark/
                                                 2
             Case NJ/2:19-cv-13446 Document 13 Filed 06/26/19 Page 3 of 5



focused topics. And these same AMCA client-specific inquiries will be made in the cases involving

LabCorp and any other laboratory defendant; making these cases independent and greatly

undermining the efficiency of a single MDL.

       These differing sets of defendants, with differing sets of implicated data, counsel against a

one-size-fits-all MDL. Centralization of the cases involving Quest in New Jersey will stream line

those proceedings while avoiding bogging this matter down amongst dozens of defendants and

scores of attorneys. For that reason, Interested Plaintiff opposes centralization of all cases

involving AMCA, but supports centralization of the cases involving the breach of Quest’s

information in New Jersey.

       II.      Centralization of All Matters is Not Appropriate

       Transfer and coordinated proceedings are appropriate when: (i) actions involving one or

more common questions of fact are pending in different districts, (ii) transfer and coordination will

serve the convenience of the parties and witnesses, and (iii) transfer “will promote the just and

efficient conduct” of the proceedings. 28 U.S.C. § 1407(a). The multiple related actions involve

distinct factual and legal issues concerning various swaths of defendants’ culpability related to the

intrusion. Thus, transfer and coordination is inappropriate.

       While certain of the factual questions at issue here are common, many more are not. And

where “[i]ndividual rather than common factual questions predominate regarding the liability

aspects of the . . . actions,” this Panel has denied centralization. In re Sears, Roebuck & Co. Empl.

Practices Litig., 487 F. Supp. 1362, 1364 (J.P.M.L. 1980). Thus, the question is not whether

common questions exist, it is whether they will predominate. See In re Rely Tampon Products

Liab. Litig., 533 F. Supp. 1346, 1347 (J.P.M.L. 1982) (“Although we recognize that the actions in

this litigation involve some common questions of fact, we are not persuaded that these common



                                                 3
           Case NJ/2:19-cv-13446 Document 13 Filed 06/26/19 Page 4 of 5



questions of fact will predominate over individual questions of fact present in each action.”). Here,

they do not.

       For example, discovery related to cases involving Quest will necessarily be distinct from

discovery related to LabCorp’s processes and procedures as related to AMCA. That discovery

will not be subject to common resolution or coordination, yet will be the crucial to each Class’s

claims. For similar reasons, convenience would not be achieved by centralization either. For

instance, Quest is based in New Jersey and LabCorp in North Carolina. Discovery relevant to each

is likely to occur at or near their headquarters. Such variance in defendants should preclude

centralization.    In re: Cordarone (Amiodarone Hydrochloride) Mktg., Sales Practices and

Products Liab. Litig., 190 F. Supp. 3d 1346, 1347 (J.P.M.L. 2016) (“The variance in named

defendants virtually ensures that a significant amount of the discovery will be defendant-specific,

as do plaintiffs’ allegations themselves.”).

       Thus, there is much more difference between the sets of cases seeking transfer here than

similarity. Efficiency and convenience will be lost, not gained, by centralization. The motion

should be denied.

       III.       CONCLUSION

       Interested Plaintiff disagrees with movants that the Panel should centralize all AMCA-

related actions here. Transfer and consolidation of all such actions would only decrease efficiency

and convenience. Centralization of Quest-related cases in New Jersey, however, would promote

efficiency and convenience.

       Date: June 27, 2019                            Respectfully submitted,

                                                       /s/ John Yanchunis                          l
                                                      John Yanchunis
                                                      Florida Bar No. 324681
                                                      jyanchunis@forthepeople.com

                                                 4
Case NJ/2:19-cv-13446 Document 13 Filed 06/26/19 Page 5 of 5



                                 Patrick A. Barthle II
                                 Florida Bar No. 99286
                                 pbarthle@forthepeople.com
                                 MORGAN & MORGAN COMPLEX
                                 LITIGATION GROUP
                                 201 N. Franklin St., 7th Floor
                                 Tampa, FL 33602
                                 (813) 223-5505

                                 James A. Barry, Esq.
                                 jbarry@lockslaw.com
                                 LOCKS LAW FIRM, LLC
                                 801 N. Kings Highway
                                 Cherry Hill, NJ 08034
                                 Tel: (856) 663-8200

                                 Michael A. Galpern, Esq.
                                 mgalpern@lawjw.com
                                 JAVERBAUM WURGAFT HICKS
                                 KAHN WIKSTROM AND SININS, P.C.
                                 1000 Haddonfield-Berlin Road, Suite 203
                                 Voorhees, NJ 08043
                                 Tel: (856) 596-4100

                                 Jared Michael Lee, Esq.
                                 Florida Bar #: 0052284
                                 Jared@JacksonLeePA.com
                                 Jackson Lee | PA
                                 1991 Longwood Lake Mary Rd
                                 Longwood, FL 32750
                                 Tele: (407) 477-4401




                             5
